The following decisions by this court made since the filing of the opinion below have a bearing upon the subject matter thereof and should be noted. Where the validity of a foreign divorce decree is collaterally attacked, the issue may be determined despite the fact that at the time of the decree neither party was domiciled in this state. Morrissey v. Morrissey, 1 N.J. 448,64 A.2d 209. "The basis of jurisdiction to dissolve the matrimonial status is domicile. * * * It is almost a matter of common knowledge that the prevalent `mail order' Mexican divorce is a nullity." Tonti v. Chadwick, 1 N.J. 531, 64 A.2d 436.
The judgment appealed from is affirmed for the reasons stated by the Appellate Division as thus supplemented.
For affirmance — Chief Justice VANDERILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 7.
For reversal — None.